Citation Nr: 0001987	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder blade injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for a 
right shoulder blade injury, for a low back injury and for a 
left knee injury.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of a right shoulder blade injury.

2.  There is no competent medical evidence that the veteran 
currently has residuals of a low back injury.

3.  There is no competent medical evidence that the veteran 
currently has residuals of a left knee injury.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a right shoulder blade injury, for a low back injury and 
for a left knee injury are not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has residuals of a 
right shoulder blade injury, a low back injury and a left 
knee injury, all of which he incurred during his period of 
active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A right shoulder blade injury

Service medical records (SMRs) disclose that the veteran 
sought treatment for right shoulder discomfort several times 
during his period of active service.  In December 1988 he 
reported right shoulder pain two weeks after playing in a 
soccer game.  The relevant SMRs include no right shoulder 
diagnosis.  In March 1993 he was diagnosed with muscle strain 
after reporting having hurt his back lifting a seat off his 
van.  In October and November 1994 the veteran's right 
shoulder was diagnosed with a facet dysfunction after the 
veteran reported continued right shoulder pain from his March 
1993 injury.  An October 1996 medical assessment includes a 
reference to intermittent right scapular pain.  No SMR 
includes a diagnosis for a chronic right shoulder disorder.

VA examinations after the veteran's separation from service 
also provided no diagnosis for a chronic right shoulder 
disorder.  An April 1997 examination disclosed no evidence of 
right shoulder tenderness and full range of motion and X-rays 
showed no bony abnormality.  The examiner diagnosed chronic 
right shoulder pain without evidence of physiological or 
anatomical abnormality upon physical examination.  Another VA 
physician who examined the veteran in January 1999 also was 
unable to find objective evidence of a current chronic right 
shoulder disorder.

A low back injury

The SMRs also disclose that the veteran sought treatment for 
lower back discomfort several times during his period of 
active service.  In October 1978 he was diagnosed with 
mechanical lower back pain.  A November 1978 record describes 
the lower back pain as chronic but does not diagnose a lower 
back disorder.  Examination in April 1979 disclosed no 
findings upon which to make a diagnosis.  In January 1980 the 
veteran reported continued lower back pain radiating down 
both legs but there was no diagnosis for a lower back 
disorder.  In February 1980 the veteran underwent an EMG 
which was read as normal and he was diagnosed with spina 
bifida (a noncompensable congenital condition, see Firek v. 
Derwinski, 3 Vet. App. 145, 146 (1992)) at S1-S2 and a 
possible sacral lipoma.  The veteran was diagnosed with acute 
lumbar strain in April 1989 after lifting a gun case.  
Contemporaneous X-rays were normal.  He was diagnosed with 
chronic backache with intermittent paresthesia in August 
1990.  The October 1996 assessment and retirement physical 
examination report note lumbar spinous paravertebral muscle 
spasm and lumbar spine pain.  No SMR includes a diagnosis for 
a chronic lower back disorder.

VA examinations after the veteran's separation from service 
also provided no diagnosis for a chronic lower back disorder.  
The April 1997 examination disclosed no evidence of 
tenderness, pain, muscle spasms, abnormal range of motion or 
other muscular or neurological abnormality.  X-rays were 
normal but included an incidental finding of probable 
splenomegaly.  The examiner diagnosed chronic back pain 
without evidence of physiological or anatomical compromise or 
structural or neurological compromise.  Another VA physician 
who examined the veteran in January 1999 also was unable to 
find objective evidence of a current chronic low back 
disorder and X-rays of the lumbosacral spine were normal 
although they indicated probable splenomegaly.

A left knee injury

SMRs disclose that in August 1996 the veteran twice sought 
treatment for left knee pain which he reported to have 
experienced over the preceding year and a half and which was 
exacerbated upon running and climbing stairs.  The diagnosis 
was chronic knee pain of unknown etiology and possible soft 
tissue injury and a history of retropatellar pain.  The 
October 1996 medical assessment includes a reference to left 
knee pain and swelling and the October 1996 retirement 
physical examination report notes left knee pain, swelling 
and crepitance.  No SMR includes a diagnosis for a chronic 
left knee disorder and the term chronic is used only to refer 
to the symptom of pain.

VA examinations after the veteran's separation from service 
also provided no diagnosis for a chronic left knee disorder.  
An April 1997 examination disclosed no evidence of left knee 
warmth, erythema, effusion, limited motion, joint laxity or 
disruption of the drawer signs.  The examiner diagnosed 
chronic left knee pain without evidence of physiological or 
anatomical abnormality.  X-rays in December 1998 were normal 
although VA treatment records show that the veteran 
complained of knee pain upon running, driving and kneeling, 
especially in cold weather.  He was diagnosed with bilateral 
patellar tendonitis.  Another VA physician who examined the 
veteran in January 1999 also was unable to find objective 
evidence of a current chronic left knee disorder and found 
the veteran's left knee to have been entirely normal.

Conclusion

Beyond the appellant's own statements, there is no competent 
medical evidence that the veteran currently has identified 
residuals of a right shoulder blade injury, a low back injury 
or a left knee injury.  However, because he is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of a current disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak, supra.  Here, the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection are well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claims, the claims must be denied as not well 
grounded.  Because the veteran has failed to meet his initial 
burden of submitting evidence of well-grounded claims for 
service connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.



ORDER

Entitlement to service connection for residuals of a right 
shoulder blade injury, for a low back injury and for a left 
knee injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

